 
 
I 
108th CONGRESS 2d Session 
H. R. 5023 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2004 
Mr. Sweeney introduced the following bill; which was referred to the Committee on Veterans’ Affairs 
 
A BILL 
To amend title 38, United States Code, to provide for the payment of stipends to veterans who pursue doctoral degrees in science or technology. 
 
 
1.Short titleThis Act may be cited as the G.I. Advanced Education in Science and Technology Act. 
2.FindingsCongress makes the following findings: 
(1)The United States is starting to lose dominance in science and technology. 
(2)Increasingly the mothers and fathers of scientific and technological invention are not American, and the number of new doctorates in the sciences, and the number of doctoral students from other countries staying in the United States, are on the decline. 
(3)This decline has serious implications for jobs, industry, and national security in the United States. 
(4)Shortages in the science and technology base of the United States will be addressed, in part, by creating a scientific and technology doctoral study program in math, science, engineering, and technology for veterans. 
3.Stipends for pursuit of doctoral degrees in science and technology 
(a)In generalChapter 30 of title 38, United States Code, is amended by adding at the end the following new subchapter: 
 
VStipends for veterans pursuing doctoral degrees in science or technology 
3041.Stipend for pursuit of certain doctoral degrees 
(a)In generalSubject to the availability of appropriations for such purpose, the Secretary shall pay a monthly stipend to each eligible doctoral candidate under this subchapter for each month that the candidate is pursuing full-time a doctoral degree in the physical or natural sciences, engineering, mathematics, or other scientific or technology disciplines. 
(b)Eligible doctoral candidates definedIn this subchapter, the term eligible doctoral candidate means an individual who meets the following requirements: 
(1)The individual meets the requirements that apply under section 3011 for entitlement to basic educational assistance under subchapter II of this title, other than requirement under subsection (c) of such section 3011 (relating to reductions in basic pay). 
(2)The individual is pursuing full-time a doctoral degree in the physical or natural sciences, engineering, mathematics, or other scientific or technology disciplines, after having completed a bachelor’s degree program in any academic discipline at an institution of higher education. 
(c)Relation to basic Montgomery GI bill educational assistancePayment of educational assistance under this subchapter is in addition to payment of educational assistance under subchapter II or III of this chapter. 
3042.Duration of paymentsPayments of stipends under section 3041 of this title to an eligible doctoral candidate may be made for a period not to exceed a total of 60 months. 
3043.Amount of stipend 
(a)In generalSubject to subsection (b), the Secretary shall pay to an eligible doctoral candidate pursuing a course at an institution of higher learning leading to a doctoral degree referred to in section 3041(a) of this title at the monthly rate of $1,200. 
(b)Adjustment for inflationWith respect to any fiscal year beginning after fiscal year 2005, the Secretary shall provide a percentage increase (rounded to the nearest dollar) in the rate payable under subsection (a) equal to the percentage by which— 
(1)the Consumer Price Index (all items, United States city average) for the 12-month period ending on the June 30 preceding the beginning of the fiscal year for which the increase is made, exceeds 
(2)such Consumer Price Index for the 12-month period preceding the 12-month period described in paragraph (1). 
(c)Disregard of stipend amount in determination of assistance from institution of higher learningNotwithstanding any other provision of law, an institution of higher learning may not take into account payments made to an eligible doctoral candidate under section 3041 of this title in determining the amount of financial assistance (such as stipends and tuition remittance) the institution would otherwise provide to the eligible doctoral candidate. 
3044.RequirementsPayments of stipends under section 3041 of this title to an eligible doctoral candidate may be made only insofar as the eligible doctoral candidate— 
(1)has been accepted into an accredited doctoral program at an institution of higher learning; 
(2)provides annual documentation to the Secretary of full-time matriculation in the doctoral program; and 
(3)maintains good academic standing. 
3045.Time limitation for payment of stipendsThe period during which the Secretary may make payments of stipends under section 3041 of this title to an eligible doctoral candidate under this subchapter expires at the end of the 10-year period beginning on the date on which the eligible doctoral candidate first begins pursuing full-time such doctoral degree. 
3046.Annual authorization of appropriationsThere are authorized to be appropriated to the Secretary to carry out this subchapter for each fiscal year, beginning with fiscal year 2005, $14,900,000.. 
(b)Conforming amendments 
(1)Section 3011 of such title is amended in subsection (f)(1) and (g) by striking chapter each place it appears and inserting subchapter. 
(2)Section 3018A(a) of such title is amended by striking education assistance under this chapter and inserting educational assistance under this subchapter. 
(3)Section 3018B of such title is amended by striking education assistance under this chapter each place it appears and inserting educational assistance under this subchapter. 
(4)Section 3018C of such title is amended by striking educational assistance under this chapter each place it appears and inserting educational assistance under this subchapter. 
(5)Section 3019 of such title is amended by striking chapter each place it appears and inserting subchapter. 
(c)Clerical amendmentThe table of sections at the beginning of chapter 30 of title 38, United States Code, is amended by adding at the end the following new items: 
 
 
Subchapter V—Stipends for veterans pursuing doctoral degrees in science or technology 
3041. Stipend for pursuit of certain doctoral degrees 
3042. Duration of payments 
3043. Amount of stipend 
3044. Requirements 
3045. Time limitation for payment of stipends 
3046. Annual authorization of appropriations. 
 
